— In a proceeding pursuant to Family Court Act article 4 and to vacate an acknowledgment of paternity pursuant to Family Court Act § 516-a, the petitioner appeals from an order of the Family Court, Nassau County (Dane, J.), dated April 26, 2010, which denied his objections to an order of the same court (Kahlos, S.M.) dated January 21, 2010, which, after a hearing, dismissed the proceeding.
Ordered that the order dated April 26, 2010, is affirmed, without costs or disbursements.
The Family Court properly denied the petitioner’s objections on the ground that they were untimely (see Matter of Bruckstein v Bruckstein, 78 AD3d 694 [2010]; Matter of Hodges v Hodges, 40 AD3d 639 [2007]). Angiolillo, J.E, Hall, Roman and Cohen, JJ., concur.